MEMORANDUM **
Pablo Alfredo Trejo appeals his guilty plea conviction for conspiracy to possess and distribute cocaine and cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Trejo contends that his guilty plea did not satisfy the requirements of Federal Rule of Criminal Procedure 11(c)(1). We review de novo, see United States v. Seesing, 234 F.3d 456, 459 (9th Cir.2000), and we disagree.
Upon review of the record, we conclude that Trejo was informed of, and understood the nature of the charge to which he pleaded. See Fed.R.Crim.P. 11(c)(1). See also United States v. Vonn, — U.S.-, ---, 122 S.Ct. 1043, 1054-55, — L.Ed.2d -,---(2002) (stating appellate court may consult entire record when determining whether a Rule 11 error occurred).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.